Citation Nr: 1525994	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  07-13 186	)	DATE
	)
	)
Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 30 percent from April 1, 2006 (excluding the temporary total rating period, from February 25, 2005, to March 31, 2006) for left knee degenerative joint disease, status post total knee replacement. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU)prior to June 17, 2010, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran had active service from October 1960 to October 1964.

This appeal to the  Board of Veterans' Appeals (Board) arose  from a July 2005 rating decision in which the RO in Seattle, Washington granted service connection and assigned a temporary 100 percent rating, effective April 25, 2005, and a 30 percent rating from April 1, 2006 for left knee degenerative joint disease, status post total knee replacement.  

In a December 2006 rating decision, the RO found clear and unmistakable error and assigned an earlier effective date from February 25, 2005, for the 100 percent rating for the left knee, and a 30 percent rating assigned thereafter from April 1, 2006.  In the same decision, the RO granted service connection for a left knee surgical scar and assigned a noncompensable rating, effective, February 25, 2005.  

In a November 2012 decision, the Board denied entitlement to a higher initial disability rating for service-connected left knee degenerative joint disease, status post total knee replacement, and remanded the claim for TDIU, finding this matter to  be inextricably intertwined with a claim that it referred for RO adjudication, entitlement to service connection for left lower extremity cellulitis.

The Veteran appealed the Board's November 2012 denial of the claim for a higher initial disability rating for service-connected left knee degenerative joint disease to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, representatives for both  parties (the Secretary of VA and the Veteran) filed a Joint Motion for Remand (JMR) with the Court.  In a July 2013 Order, the Court granted the motion, vacating the Board's November 2012 decision with respect to the denial of a  higher initial disability rating for service-connected left knee degenerative joint disease, status post total knee replacement, and remanding the claim for compliance with the terms of the JMR.  

Thereafter, the Board remanded the claim for left knee degenerative joint disease for development consistent with the directives of the JMR in May 2014.  The Board also again remanded the claim for TDIU in May 2014 and, as the requested adjudication had not at that time been accomplished, also again referred the claim for service connection for left lower extremity cellulitis to the RO for adjudication.  

In a January 2015 rating decision, the RO  granted the claim for a TDIU, effective June 17, 2010, and, in a March 2015 rating decision, the RO granted the claim for service connection for left lower extremity cellulitis.  As the Veteran is presumed to seek the maximum available benefit for a disability and the award   of a TDIU was made after the effective date of the award of service connection for the left knee disability on appeal, there remains for appellate consideration the matter of  entitlement to TDIU prior to June 17, 2010 (as reflected on the title page).  AB v. Brown, 6 Vet. App. 35, 38 (1993).  See generally Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).
 
This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing system.  

The Board's decision addressing the matter of a higher initial rating for left knee degenerative joint disease, status post total knee replacement is set forth below.  The matter of entitlement to TDIU prior to June 17, 2010 is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly resolve the claim herein decided has been accomplished.

2.  Since April 1, 2006, the Veteran's left knee disability has been manifested by no more than slight limitation of motion (with reduced range of extension to, at worst, 10 degrees and a reduced range of flexion to, at worst, 10 degrees), with subjective complaints of pain, weakness, and stiffness; there has been no recurrent subluxation, lateral instability, ankylosis, dislocation or removal of the semilunar cartilage, or genu recurvatum of the left knee.

3.  Since April 1, 2006, the schedular criteria have been adequate to evaluate the left knee disability, and no claim for a TDIU due solely to the left knee disability has been reasonably raised. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent from April 1, 2006(excluding the temporary total rating period, from February 25, 2005, to March 31, 2006) for left knee degenerative joint disease, status post total knee replacement are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, DCs, 5003, 5055, 5256, 5261, 5262 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 3,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

The appeal regarding the rating assigned for the disability at issue is based on the Veteran's disagreement with the initial rating assigned pursuant to the original grant of service connection for this disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, service connection was granted for left knee degenerative joint disease, status post total knee replacement, and an initial 30 percent rating [following the expiration of a temporary 100 percent rating] was assigned for this disability by the aforementioned July 2005 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating for the service connected left knee disability for consideration herein, no additional 38 U.S.C.A. § 5103(a) notice is required with respect to this issue because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).	

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records (STRs); post-service VA and private treatment records; and reports from VA examinations conducted in July 2006, June 2010, and November 2014.  The Board finds the examination reports to be adequate to evaluate the service-connected disability at issue as they reflect interviews with the Veteran, review of the record, and full physical examinations that address the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination addressing the claim on appeal has been met.  Also of record and considered in connection with the claim are various written statements provided by the Veteran and his representative, on his behalf, and neither have  identified any additional, outstanding records that have not been requested or obtained.  The Board finds that no additional RO action on this claim, prior to appellate consideration, is required. 

Pursuant to the May 2014 remand, the Veteran was contacted in June 2014 and asked to submit any additional pertinent treatment records.  He was specifically requested, as directed in the May 2014 remand, in this letter to provide the proper authorization to obtain records from the McFall Physical Therapy clinic, and such records were obtained in October 2014.  Finally, the November 2014 VA examination was in significant accord with the May 2014 remand instructions.  
Therefore, on this record, the Board finds that there has been substantial compliance with the Board's prior remand directives, and that no further RO action in this regard with respect to the claim adjudicated below is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In summary, the duties imposed by the VCAA have been considered and satisfied with respect to the claim herein decided.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence with respect to the claim adjudicated bellow.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim adjudicated below.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal with respect to the claim herein decided.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating following an award of service connection, evaluation of the medical evidence since the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Traumatic arthritis is rated as for degenerative arthritis.  DC 5010.  

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71 , Plate II. 

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating under DC 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), VA's General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating.

Under DC 5260, a 10 percent is warranted where flexion is limited to 45 degrees.  A rating of 20 percent is warranted where flexion is limited to 30 degrees and a rating of 30 percent is warranted were flexion is limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under DC 5261, a 10 percent rating is warranted where extension is limited to 10 degrees and a 20 percent rating is warranted where extension is limited to 15 degrees.  A rating of 30 percent is warranted where extension is limited to 20 degrees while a 40 percent rating is warranted where extension is limited to 30 degrees.  A 50 percent is warranted where extension is limited to 45 degrees. 38 C.F.R. § 4.71a.  The VA General Counsel  has held that separate ratings under 38 C.F.R. § 4.71a, DCs 5260 and 5261 may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990  (2004).

The Veteran's service-connected knee disability at issue is currently evaluated pursuant to DC 5055 [knee replacement (prosthesis)].  This diagnostic code provides for a 100 percent rating for one year following prosthesis implantation.   Following the expiration of the 100 percent rating, the minimum rating for assignment under DC 5055 is a 30 percent rating for intermediate degrees of residual weakness, pain, or limitation of motion, rated by analogy to diagnostic codes 5256, 5261, or 5262.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  
38 C.F.R. § 4.71a, DC 5055.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The Veteran underwent a total left knee replacement in February 2005.  In the July 2005 rating decision on appeal, service connection was granted for left knee degenerative joint disease, status post total knee replacement, and (subsequent to the temporary total rating discussed above) a 30 percent disability rating was assigned under 38 C.F.R. § 4.71a, DC 5262-5055, effective April 1, 2006.  As per regulation, the 100 rating under DC 5055 was in effect for just over one year following implantation of the prosthesis. 

The Veteran is separately service-connected for scarring of the left knee under DC 7805 and left tibia/fibula fracture residuals under DC 5262.  As the propriety of the ratings for these disabilities is not at issue, the Board will not discuss any evidence pertaining to these disabilities.  In this regard, while there is evidence of malunion of the tibia and fibula with marked ankle disability, such symptomatology is contemplated by the rating assigned under DC 5262; as such, considering this  symptomatology in determining the proper rating to be assigned for the Veteran's left knee degenerative joint disease would constitute "pyramiding," which is prohibited by 38 C.F.R. § 4.14 (2014).  Brady v. Brown, 4 Vet. App. 203, 206 (1993) ("the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity.")    

Medical evidence pertinent to the period under consideration-since  Apri1 1, 2006 (after the expiration of the period during which a 100 percent rating was assigned)-includes the report of a July 2006 VA examination.  At the examination, the Veteran reported that walking caused swelling of his left knee.  He reported that he used orthotic inserts, corrective shoes, a cane, and two crutches.  On physical examination, the Veteran's gait was antalgic. On range of motion testing, he demonstrated extension to 10 degrees and flexion to 105 degrees.  Upon review of the claims file, the diagnosis was status post left knee replacement with residual scarring.  The left knee disability at issue was said to result in no impairment of traveling, dressing, and grooming  The examiner noted that the effect of such disability on the Veteran's daily activities was moderate regarding shopping and exercise, severe pertaining to his ability to perform chores, and prevented him from participating in sports. 

In June 2010, the Veteran underwent a VA examination, at which time he reported that he experienced left knee weakness and stiffness.  He denied experiencing any instability, giving way, or incoordination, locking, effusion, dislocation, or subluxation.  On examination, range of motion testing revealed extension to 10 degrees and flexion to 130 degrees.  On repetition, the examiner noted there was no objective evidence of pain or additional limitation of range of motion; there was no evidence of weakness.  The diagnosis was left knee degenerative disc disease status-post total knee replacement.  The examiner opined that there was no effect on the Veteran's left knee disability on his usual daily activities.

As indicated, in the November 2012 decision, the Board denied an increased rating for the service connected knee disability at issue.  The parties to the JMR found this decision to be inadequate to the extent that, in finding the criteria for a 60 percent rating under DC 5055 to not have been met, the Board did not "provide an adequate statement of reasons or bases to address whether the evidence of Appellant's reported use of a brace and two crutches reported at both the July 2006 and the June 2010 examinations, the evidence of an antalgic gait in July 2006, and his reported functional impairment of stiffness and weakness in June 2010 supported a finding of severe weakness in Appellant's service-connected left knee under application of DC 5055."  

The parties to the JMR also found that as the issue on appeal was the initial rating following the award of service connection, Board upon remand was to determine whether a staged rating was warranted for the Veteran's left knee degenerative joint disease, status post total knee replacement. 

To address the matters raised in the JMR, in the May 2014 remand, the Board directed that the Veteran be afforded a VA examination that included an assessment as to whether the Veteran had chronic residuals of prosthetic replacement consisting of severe painful motion or weakness.  The November 2014 VA examination conducted pursuant to this remand included specific findings in this regard, as the reports from this examination, while indicating that the Veteran ambulated with crutches at all times that he is outside his home, noted the Veteran's complaint of "some" pain in the knee with motion.  Moreover, these examination reports indicated that the Veteran reported no pain upon range of motion testing conducted at that time.  Finally with respect to pain, the examiner noted that there was no evidence of pain with weight bearing and no objective evidence of localized tenderness or pain on palpation of the left knee joint.  

With respect to weakness, the November 2014 examination included muscle strength testing of the left knee, which was "5/5" in forward flexion and abduction.  The examination also noted that there was no muscle atrophy.  

Pertinent to DCs other than DC 5055, no recurrent subluxation, lateral instability, or ankylosis was shown at the November  2014 VA examination.  As for the Deluca criteria, the examiner stated that the Veteran was able to perform three repetitions of motion, with extension still being full after such repetitions and no additional loss of flexion.  The Veteran denied having flare-ups of symptoms in the left knee.  

VA outpatient treatment records dated from April 2010 note the Veteran's  complaints of left knee pain.  These reports do not otherwise reflect findings that differ in any significant degree from the VA examination findings set forth above as relevant to the applicable rating criteria for the time period in question.  

With consideration of the above evidence in light of the applicable criteria, the  Board finds that the preponderance of the evidence is against assignment of a higher rating for the Veteran's  service-connected left knee degenerative joint disease, status post total knee replacement.  

Applying DC 5055 to the evidence summarized above, a rating in excess of 30 percent would require, as previously stated, chronic residuals consisting of severe painful motion or weakness in the left knee.  Even with consideration of the Veteran's reported use of a brace and crutches at the VA examinations discussed above, evidence of an antalgic gait in July 2006, and stiffness and weakness in June 2010, the Board concludes that the overall weight of the evidence is against a conclusion that the knee disability for consideration has involved "severe" painful motion or weakness, aside from the period in which a 100 percent was assigned.  

The May 2014 VA examination clearly did not reflect evidence of "severe" painful motion and demonstrated no weakness, and the functioning described at the prior examinations also was simply not indicative of a disability manifested by severe painful motion or weakness.  In this regard, the July 2006 and June 2010 VA examinations showed only a loss of 10 degrees of full flexion and, at worst, a loss of 35 degrees of full flexion.  Such minimal loss of motion would not be consistent with a conclusion that the left knee degenerative arthritis resulted in severe painful motion or weakness.  Moreover, the findings that the disability at issue resulted in no impairment of traveling, dressing, and grooming and only moderate impairment in the ability to exercise in July 2006, and that such disability had no effect on his usual daily activities in June 2010, would not be consistent with a conclusion that the criteria for a 60 percent rating under DC 5055 are not  met.   

The Board finds that no higher rating is assignable based on limitation of motion even with consideration of functional loss due to pain and other factors delineated in 38 C.F.R. §§ 4.40 and 4.45, to include with repeated use or during flare-ups.  See Mitchell, 25 Vet. App. 32; Johnson, 9 Vet. App. 7; DeLuca, 8 Vet. App. at 204-7.  In this regard, no additional loss of motion was demonstrated with repetitive motion during the VA examinations discussed above, and the 30 percent rating contemplates the effects of pain, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell.  

As for other potentially applicable criteria, as DC 5260 does not provide for a rating greater than 30 percent on the basis of limitation of flexion, a rating in excess of 30 percent on the basis of limitation of motion would require a reduced range of extension to 30 degrees so as to warrant the next higher 40 percent rating under DC 5261.  Extension was to, at worst, 10 degrees at the examinations discussed above, and there is otherwise no evidence that extension has been limited to 30 degrees at any time during the period for consideration.  

VA examinations have not demonstrated any ligament instability or recurrent subluxation or lateral instability, and there otherwise being no indication of recurrent subluxation or lateral instability involving the left knee during the time period for consideration, an increased or separate rating under DC 5257/VAOPGCPREC 23-97 is not warranted.  There is also no evidence that the disability at issue has involved ankylosis; dislocation or removal of the semilunar cartilage; or genu recurvatum.  As such, no higher or separate rating can be assigned under DCs 5256, 5258, 5259, or 5263, respectively.  See 38 C.F.R. 4.71a, DCs 5256, 5258, 5259, and 5263.

The Board further finds that staged schedular ratings for the Veteran's left knee disability, pursuant to Fenderson, are not warranted as his symptomatology has remained relatively stable throughout the period under consideration. 

In analyzing this claim, the Board has considered carefully the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's reported history and symptoms have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.   

The above determinations are based upon consideration of applicable provisions of VA's rating schedule. Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's left knee disability has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disability at issue with the established criteria found in the rating schedule.  The Board finds that the disability at issue is fully addressed by the rating criteria under which this disability is rated, as the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to the service-connected disability at issue and there are no additional symptoms of this disability.  

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's service connected knee disability at issue, and this disability requires application of the holding in Deluca and Mitchell which require, in turn, consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

The Board also notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. In this case, however, the Veteran's left knee disability is appropriately rated as a single disability.  As this matter does not involve evaluation of multiple service-connected disabilities, the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Finally, the Board acknowledges that, in Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court held that a claim for a TDIU is considered a component  of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  As indicated, a TDIU based on multiple service-connected disabilities has been granted, effective June 17, 2010, and the matter of entitlement to TDIU prior to that date is addressed in the remand, below.  However at no pertinent point has the Veteran asserted, or the record indicated, that he has actually or effectively been rendered unemployable solely due to the left knee disability under consideration.  As a Rice TDIU claim has not reasonably been raised in conjunction with the current claim for higher rating, such need not be addressed herein.  

In summary, the Board finds that from April 1, 2006 (excluding the temporary total rating period from February 25, 2005, to March 31, 2006), the preponderance of the evidence is against the assignment of an initial disability rating in excess of 30 percent for left knee degenerative joint disease, status post total knee replacement at any time since the grant of service connection for this disability, and that the claim for a higher initial rating must be denied.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  See also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001);Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial disability rating in excess of 30 percent from April 1, 2006 (excluding the temporary total rating period, from February 25, 2005, to March 31, 2006) for left knee degenerative joint disease, status post total knee replacement is denied. 



REMAND

As noted in the Introduction above, the Board finds that further AOJ action with respect to the matter remaining on appeal is warranted.    

In the January  2015 rating decision awarding a TDIU from June 17, 2010, the RO indicated that such date was when the Veteran met the schedular requirements for a TDIU. See 38 C.F.R. § 4.16(a) (2014). However, inasmuch as the matter of the Veteran's entitlement to a TDIU prior to June 17, 2010 remains for consideration, to avoid any prejudice to the Veteran, initial AOJ consideration of that matter-to include specific discussion of the Veteran's entitlement to an extra-schedular TDIU, pursuant to 38 C.F.R. § 4.16(b)-is warranted.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent VA records.

The AOJ should also give  the Veteran  opportunity to provide additional information and/or evidence pertinent to the matter of entitlement to TDIU prior to June 17, 2010, to include on an extra-schedular basis, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.    However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated prior to June 17, 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the matter remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matter of the Veteran's entitlement to a TDIU e prior to June 17, 2010, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b),  in light of all pertinent evidence (to include that added to the record as a result of the development requested above) and legal authority.  

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes citation to and discussion of 38 C.F.R. § 4.16(b) and any other additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the matter that has been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


